DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.
Claims 1-20 are rejected.
Claims 1, 5-7, 11, 15-16, and 18 are objected to.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, U.S. Provisional App. No. 62/517,022 filed 08 June 2017 and U.S. Provisional App. No. 62/567,719 filed 03 Oct. 2017, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for one or more claims of this application.  
Independent claims 1 and 11, and claims dependent therefrom, recite “…using allele fraction information to reconstruct a haplotype of the first and second RNA loci”. U.S. Provisional App. No 62,517,022 and 62/567,719 do not disclose any steps relating to constructing a haplotype, and instead disclose screening for germline and somatic variants to determine how a patient may respond to potential therapies by determining patient genotypes. Independent claims 1 and 11, 
Accordingly, the effective filing date of the claimed invention is 07 June 2018.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 15 Oct. 2018, 24 March 2020, 01 March 2021, and 09 March 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the list of cited references was considered in full by the examiner.

Drawings
The drawings received 07 June 2018 are objected to for the following reasons:
Figures 1-3 fail to comply with 37 C.F.R. 1.84(u)(1) because they are labelled “Figure 1A”, “Figure 1B”, “Figure 2A”,…, and “Figure 3C”. View numbers must be preceded by the abbreviation "FIG."; therefore, the figures should be labelled “FIG. 1A”, “FIG. 1B”…., and “FIG. 3C”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be 

Claim Objections
Claims 1, 5-7, 11, 15-16, and 18 are objected to because of the following informalities:  
Claims 1 and 11 recite “…obtaining…allele fraction information of first and second loci…; using allele fraction information to reconstruct a haplotype of the first and second RNA loci”. Clarify that the allele fraction information used to reconstruct the haplotype is the allele fraction information obtained in the previous step of the claim, claim 1 should be amended to recite “using the allele fraction information to reconstruct a haplotype of the first and second RNA loci”.
Claims 5 and 15 recite “The method of claim 1/11, the haplotype is reconstructed…”, which is missing “wherein” before “the haplotype” and should recite “…, wherein the haplotype is reconstructed..”.
Claim 6 and 16 recite “…determining amplification of at least one of first and second loci”, which is a grammatical error and should recite “…determining an amplification of at least one of the first and second loci
Claims 7, 10, 11, and 18 recite “adjusting recommended dose and schedule of the cancer therapy...” in the last limitation of the claim, which is a grammatical error and should recite “…adjusting a recommended dose and schedule of the cancer therapy…”.
Appropriate correction is required.

Claim Interpretation
Claims 2 and 12 recite “…wherein the allele fraction information of the first and second RNA loci is derived from a tumor tissue of the patient.”. Claims 1 and 11, from which claims 1 and 12 respectively depend, recites “obtaining the patient’s transcriptomics data comprising allele fraction information…”, but does not recite a step of deriving/generating the transcriptomics data. Therefore, the limitations of claims 2 and 12 are interpreted to define the process in which the transcriptomics data was previously derived, but a step of deriving the transcriptomics data is not required within the metes and bounds of the claim. See MPEP 2113. 
Claim 5 recites “…the haplotype is reconstructed to have the first and second nucleotide variations in an allele of the gene when the allele fractions of the first and second loci having the first and second nucleotide variations differ less than 10%”. This limitation is interpreted to be a contingent limitation that only requires the step of reconstructing the haplotype to have the first and second nucleotide variations in an allele of the gene to occur when the condition of the allele fractions of the first and second loci with the first and second nucleotide variations differ by less than 10% has been met. Because the claims do not require that the allele fractions of the first and second loci with the first and second nucleotide variations differ by less than 10%, the broadest reasonable interpretation of the claim does not require the step to occur. See MPEP 2111.04.
Claim 20 recites “..wherein the cancer therapy is identified by a pathway analysis using at least two of genomics, transcriptomics, and proteomics data of the patient”. Claim 11 recites “inferring an expected effectiveness of a cancer therapy…”, but does not require a step of identifying a cancer therapy. Therefore, claim 20 is interpreted to define the process in which the cancer therapy recited in claim 11 was previously identified, but a step of identifying the cancer therapy by a pathway analysis using at least two of genomics, transcriptomics, and proteomics data of the patient is not required within the metes and bounds of the claim. See MPEP 2113.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10, 13, and 18-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 6, and claims dependent therefrom, are indefinite for recitation of “…generating or updating the patient’s record with the reconstructed haplotype in relation to an expected effectiveness of the cancer therapy” in claim 1, “…generating up updating the patient’s record with amplification information of the gene in relation to an expected effectiveness of the cancer therapy” in claim 6. It’s unclear if claim 1 and 6 intend to require generating/updating the patient record with haplotype/amplification information and information related to an expected effectiveness of the cancer therapy, if the claims only require generating/updating the patient’s record with information relating to an expected effectiveness of the cancer therapy determined based on the reconstructed haplotype/amplification information, or if the claims intend to require generating/updating the patient record with the reconstructed haplotype/amplification information, wherein the haplotype/amplification information is related to an expected effectiveness of cancer therapy. As such, the metes and bounds of the claims are unclear. For purpose of examination, the claims are interpreted to require generating/updating the patient’s record with the haplotype/amplification information related to the expected effectiveness and/or with information relating to an expected effectiveness of the cancer therapy determined based on the reconstructed haplotype/amplification information.
Claims 3 and 13 are indefinite for recitation of “…wherein the gene is at least one of CYP3A5, CYP2D6, TPMT, F5, DPYD, G6PD, and NUDT15”. Claims 1 and 11, from which claims 3 and 13 depend, recite “…obtaining the patient’s transcriptomics data comprising the allele fraction information of first and second RNA loci of an RNA molecule transcribed from a gene”. Given claims 1 and 11 involve determining allele fraction information for a first and second loci of a gene (e.g. the first and second loci are on the same gene), in embodiments of claims 3 and 13 in which the gene is two or more of CYP3A5, CYP2D6, TPMT, F5, DPYD, G6PD, and NUDT15, it’s unclear if the claims intend to require determining allele fraction information for a first and second loci for each of the two or more genes or if the first loci is of one gene and the second loci is from a second gene. If Applicant intends for the claim to the first loci is of one gene and the second loci is from a second gene, in embodiments in which there are three or more genes, it’s further unclear if Applicant intends for there to be three or more additional loci, such that there is at least one loci per gene. Alternatively, it’s unclear if Applicant intends for the gene to be one of CYP3A5, CYP2D6, TPMT, F5, DPYD, G6PD, and NUDT15, consistent with the recitation of “a gene” in claims 1 and 11. As such, the metes and bounds of the claims are unclear. For purpose of examination, the limitation is interpreted to mean the gene is one of CYP3A5, CYP2D6, TPMT, F5, DPYD, G6PD, and NUDT15.
Claims 9 and 19, and claims dependent therefrom, are indefinite for recitation of “…generating or updating the patient’s record with the allele fraction information and the tumor-specific allele fraction information”. Claim 9 and claim 18, from which claim 19 depends, recite “allele fraction information derived from the healthy tissue” and “allele fraction information derived from the tumor tissue”. Therefore, it’s unclear whether “the allele fraction information” used to generate or update the patient record is intended to refer to the allele fraction information derived from the healthy tissue, the tumor tissue, or from both the healthy and the tumor tissue. As such, the metes and bounds of the claims are unclear. For purpose of examination, the limitation is interpreted to mean the patient’s record is generated or updated with the allele fraction information derived from the healthy tissue and/or the tumor tissue and the tumor-specific allele fraction information.
Claims 9 and 18 are indefinite for recitation of “comparing the allele fraction information derived from the tumor tissue with the allele fraction information derived from the healthy tissue to obtain tumor-specific allele fraction information”. Given, the “tumor-specific allele fraction information” is determined based on “allele fraction information derived from the tumor tissue”, it’s unclear in what way the metes and bounds of “tumor-specific allele fraction information” is different than that of “allele fraction information derived from the tumor tissue”. Therefore, it’s further unclear in what way the tumor-specific allele fraction information is intended to be determined from the allele fraction information derived from the tumor tissue, such that the tumor-specific allele fraction information is different than the allele fraction information derived from the tumor tissue. For example, it’s unclear if Applicant intends for the claim to require determining tumor-specific copy number information based on allele fraction information from the tumor and healthy tissue or if the claim requires adjusting the allele fraction information derived from the tumor tissue based on the allele fraction information derived from the healthy tissue to arrive at the tumor-specific allele fraction information. Furthermore, Applicant’s specification does not provide any examples or definition of the term “tumor-specific allele fraction” such that one of ordinary skill in the art could ascertain the metes and bounds of the term with respect to an allele fraction information derived from the tumor tissue. As such, the metes and bounds of the claims are unclear. Clarification is requested. For purpose of examination, the limitation is interpreted to mean tumor-specific allele information is determined based on comparing the allele fraction information derived from the tumor tissue with the allele fraction information derived from the healthy tissue. 
Claims 10 and 18 are indefinite for recitation of “…adjusting recommended dose and schedule of the cancer therapy based on a comparison of the reconstructed healthy tissue’s haplotype and the tumor-specific haplotype”. Claims 9, from which claim 10 depends, and 18 previously recite “comparing the allele fraction information derived from the tumor tissue with the allele fraction information derived from the healthy tissue to obtain tumor-specific allele fraction information”, wherein the allele fraction information derived from the tumor tissue refers to the obtained allele fraction information in claims 1-2 and 11-12, from which claims 10 and  18 ultimately depends respectively. Independent claims 1 and 11 then recite “using allele fraction information to reconstruct a haplotype…” in the second limitation of the claims, which in claims 2 and 12, involve reconstructing the haplotype using the allele fraction information derived from a tumor sample. Therefore, it’s unclear if the “tumor-specific haplotype” recited in claims 10 and 18 is intended to refer to the reconstructed haplotype determined from the allele fraction information from the tumor tissue of the patient (but without considering the allele fraction information from the healthy tissue), or if Applicant intends for claims 10 and 18 to involve reconstructing the haplotype of the first and second loci using the tumor-specific allele fraction information determined from the allele fraction information derived from both the healthy and tumor tissue. As such, the metes and bounds of the claims are unclear. For purpose of examination the tumor-specific haplotype is interpreted to refer to the reconstructed haplotype using the allele fraction information derived from the tumor tissue of the patient or a reconstructed haplotype using the tumor-specific allele fraction information determined in claims 9, from which claim 10 depends, and 18. If Applicant intends to further limit the step of reconstructing the haplotype recited in claims 1 and 11 to use the tumor-specific allele fraction information, the claims should be amended accordingly.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claims 1 and 11 being representative) is directed to a method of determining cancer therapy for cancer patient. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claim 1 recites the following steps which fall under the mental processes grouping of abstract ideas:
obtaining the patient's transcriptomics data comprising allele fraction information of first and second RNA loci of an RNA molecule transcribed from a gene, wherein the first and second loci have first and second nucleotide variations, respectively; 
using allele fraction information to reconstruct a haplotype of the first and second RNA loci;
generating or updating the patient's record with the reconstructed haplotype in relation to an expected effectiveness of the cancer therapy.
Claim 11 recites the following steps which fall under the certain methods of organizing human activity and/or mental processes grouping of abstract ideas:
obtaining the patient's transcriptomics data comprising allele fraction information of first and second RNA loci of an RNA molecule transcribed from a gene, wherein the first and second loci have first and second nucleotide variations, respectively; 
using allele fraction information to reconstruct a haplotype of the first and second RNA loci;
inferring an expected effectiveness of a cancer therapy for the haplotype; and
adjusting recommended dose and schedule of the cancer therapy based on the expected effectiveness. 
The identified claim limitations falls into the groups of abstract ideas of certain methods of organizing human activity and/or mental processes for the following reasons. In this case, the step of obtaining the patient’s transcriptomics data involves reading/analyzing a patients information to extract the allele fraction information of the first and second loci of an RNA molecule, which can be practically performed in the mind. Furthermore, using the allele fraction information to determine a haplotype of the first and second loci involves analyzing the allele fraction of the first and second loci to determine a haplotype (e.g. the sequence of one of the RNA strands), which amounts to a mere analysis of data that can be practically performed in the mind. Similarly, inferring an expected effectiveness of a cancer therapy for the haplotype, as recited in claim 11, involves determining whether the haplotype is associated with particular outcomes associated with a cancer treatment, which can be practically performed in the mind. The step of generating or updating the patient’s record with the reconstructed haplotype in relation to an expected effectiveness of cancer therapy, as recited in claim 1, involves determining an associated expected effectiveness of a cancer therapy and writing the reconstructed haplotype and information relating to the expected effectiveness, which can be practically performed in the mind aided with pen and paper. Last, the step of adjusting the recommended dose and schedule of the cancer therapy based on the expected effectiveness involves analyzing the expected effectiveness and making (e.g. writing) changes to the treatment scheduled based on the analysis, which can be practically performed in the mind aided with pen and paper. Therefore, these limitations recite a mental process. See MPEP 2106.04(a)(2) III.
Furthermore, the step of adjusting a recommended dose and schedule of the cancer therapy based on the expected effectiveness falls under the certain methods of organizing human activity grouping of abstract ideas. Specifically, the limitation falls under the sub-grouping of managing personal behavior or relationships or interactions between people because the limitation recites a mental process that an oncologist would follow when evaluating treatments for a patient, similar to the claims in In re Meyer, which included a mental process that a neurologist should follow when testing a patient for nervous system malfunctions. Therefore, this limitation recites a method of organizing human activity. See MPEP 2106.04(a)(2) II.
The steps of “generating or updating the patient’s record with the reconstructed haplotype in relation to an expected effectiveness of the cancer therapy” in claim 1 and “inferring an expected effectiveness of a cancer therapy for the haplotype” in claim 11 further recite a law of nature. The claim limitations involve a correlation between haplotypes and the effectiveness of a cancer treatment, similar to the claims in Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, which involve the natural relationship between a patient’s CYP2D6 metabolizer genotype and the risk that the patient will suffer QTc prolongation after administration of a medication called iloperidone. See MPEP 2106.04(b).
Dependent claims 3-10 and 13-19 further recite an abstract idea. Dependent claims 6 and 16 further recite a law of nature. Dependent claims 3 and 13 further recite the mental process of analysis of the gene to be one of CYP3A5, CYP2D6, TPMT, F5, DPYD, G6PD, and NUDT15. Dependent claims 4 and 14 further recite the mental process of analysis of the first and second loci to be 300 bp apart. Dependent claims 5 and 15 further recite the mental process of analysis reconstructing the haplotype to have the first and second nucleotide variations in an allele of the gene when the allele fractions of the first and second loci having the first and second nucleotide variations differ less than 10%. Dependent claim 6 further recites the mental process of analysis of the transcriptomics data to further comprise a copy number of the first and second loci determining an amplification of at least one of the first and second RNA loci, and generating or updating the patient’s record with amplification information of the gene in relation to the expected effectiveness of a cancer therapy. Dependent claim 6 further recites the law of nature of a correlation between the amplification information of the gene and an expected effectiveness of the cancer therapy. Dependent claim 7 further recites the mental process and method of organizing human activity of adjusting the recommended dose and schedule of the cancer therapy based on the expected effectiveness. Dependent claims 8 and 17 further recite the mental process of analysis of the transcriptomics data to comprise allele fraction information of the first and second RNA loci derived from a healthy tissue of the patient. Dependent claim 9 further recites the mental process of using the allele fraction information derived from the healthy tissue to reconstruct a healthy tissue haplotype, comparing the allele fraction information derived from the tumor tissue with the allele fraction information derived from the healthy tissue to obtain tumor-specific allele fraction information, and generating or updating the patient's record with the allele fraction information and the tumor-specific allele fraction information. Dependent claim 10 further recites the mental process and method of organizing human activity of adjusting a recommended dose and schedule of the cancer therapy based on a comparison of the reconstructed healthy tissue's haplotype and the tumor-specific haplotype. Dependent claim 16 further recites the mental process of analysis of the transcriptomics data to further comprise a copy number of the first and second loci and determining an amplification of at least one of the first and second RNA loci, and further recites the mental process and the method of organizing human activity of adjusting recommended dose and schedule of the cancer therapy with amplification information of the gene in relation to the expected effectiveness of a cancer therapy. Dependent claim 16 further recites the law of nature of a correlation between the amplification of the gene with an expected effectiveness of the cancer therapy. Dependent claim 18 further recites the mental process of using the allele fraction information derived from the healthy tissue to reconstruct a healthy tissue haplotype and comparing the allele fraction information derived from the tumor tissue with the allele fraction information derived from the healthy tissue to obtain tumor-specific allele fraction information, and further recites the mental process and method of organizing human activity of adjusting recommended dose and schedule of the cancer therapy based on a comparison of the reconstructed healthy tissue's haplotype and the tumor-specific haplotype. Dependent claim 19 further recites the mental process of generating or updating the patient's record with the allele fraction information and the tumor-specific allele fraction information. Therefore, claims 1-20 recite an abstract idea and/or law of nature.  [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Claims 1-20 do not recite any elements in addition to the recited judicial exception. Therefore, the claims as a whole do no integrate the abstract idea into practical application. Thus, claims 1-20 are directed to an abstract idea and/or law of nature. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
 Claims 1-20 do not recite any elements in addition to the recited judicial exception. Therefore, the claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception. Thus, the claims as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea and/or law of nature without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sanborn et al. (US 2012/0059670 A1; cited in IDS filed 15 Oct. 2018) in view of Judson et al. (US 2005/0191731 A1; cited in IDS filed 15 Oct. 2018).
Regarding claim 1 Sanborn et al. discloses receiving tumor sequencing data from mRNA (i.e. transcriptomics data) ([0009], e.g. sequence strings can represent a transcriptome; [0065]; [0105; [0119-[0120]), which comprises allele read counts at a plurality of heterozygous sites (i.e. a first and second loci) (FIG. 2), which can be from the same gene ([0015]; [0120]), wherein the heterozygous sites were determined via a variant calling algorithm (e.g. the heterozygous sites correspond to single nucleotide variations ([0104]; FIG. 2).
Sanborn discloses using the allele read counts at the heterozygous loci to construct the haplotype present in the tumor (i.e. a haplotype of the first and second RNA loci)   ([0105]).
Sanborn et al. discloses generating a patient-specific record comprising a prediction of treatment outcome ([0022]).
Regarding claim 2, Sanborn discloses the sequencing data comprising the allele read counts is from a tumor ([0105]).
Regarding claim 5, as discussed above in claim interpretation the limitation of claim 5 is not required within the broadest reasonable interpretation of the claim because the condition precedent of the allele fractions of the first and second loci having the first and second nucleotide variations differ by less than 10% have not been met. Therefore, claim 5 is rejected for the same reasons discussed above for claim 1.
Regarding claim 6, Sanborn et al. further discloses the allele-specific copy number is calculated for each of the heterozygous sites ( [0102]-[0104]).
Sanborn et al. discloses using the allele-specific copy number to identify amplifications or deletions specific to an allele of the heterozygous loci (i.e. at least one of the first and second loci) ([0103]).
Sanborn et al. discloses generating a patient-specific record comprising a prediction of treatment outcome based on the sequence analysis, which includes the amplification information (i.e. amplification information in relation to the expected effectiveness of a cancer therapy) ([0009]; [0015], e.g. the differential sequence object used to predict treatment outcome includes gene copy number; [0019]; [0022]; [0102]-[0104]; claim 28 and 35).
Regarding claim 8, Sanborn et al. further discloses the transcriptomics data comprises allele count information from a matched normal sample of the patient (FIG. 1-2).

Sanborn et al. does not disclose the following limitations:
Regarding claim 1, Sanborn et al. does not explicitly show the generated patient record with the prediction of treatment outcome is in relation to the reconstructed haplotype. However, this limitation was known in the art, before the effective filing date, as shown by Judson et al.
Regarding claim 3, Sanborn et al. does not disclose the gene is one of CYP3A5, CYP2D6, TPMT, F5, DPYD, G6PD, and NUDT15. However, this limitation was known in the art, before the effective filing date, as shown by Judson et al.
Regarding claim 1, Judson et al. discloses a method for using an individual’s gene haplotype information to predict an individual’s clinical response to a treatment (Abstract), including predicting a patient’s survival for a particular cancer treatment (i.e. an expected effectiveness of a cancer therapy in relation to haplotype information) ([0389]). Judson et al. further shows that a major reason people respond to drugs differently is due to different forms or proteins that interact with the drug ([0014]), and thus knowing the typical responses for people with particular haplotypes allows for the prediction of how an individual will respond to a drug, which allows for the best available drug and/or dose to be prescribed to a patient immediately rather than relying on trial and error ([0020]).
Regarding claim 3, Judson et al. further discloses the haplotypes may be determined for the gene CYP2D6 ([0246]; FIG. 2). Judson et al. further discloses that polymorphisms of CYP2D6 may contribute to the response to a drug ([0246]) and is involved in the metabolism of at least 20% of all commonly prescribed drugs ([0008]).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method shown by Sanborn et al. to have utilized the reconstructed haplotypes to have predicted an expected effectiveness of the cancer therapy, as shown by Judson (Abstract; [0389]), such that the generated patient record of Sanborn et al. included the reconstructed haplotype in relation to an expected effectiveness of the cancer therapy. One of ordinary skill in the art would have been motivated to modify the generated the patient record of Sanborn with the expected effectiveness of a cancer therapy determined from haplotype information to allow for the best available drug and/or dose to be prescribed to a patient immediately, instead of relying on trial and error, as shown by Judson et al. ([0020]). This modification would have had a reasonable expectation of success because Sanborn et al. discloses constructing tumor haplotypes ([0105]), which are used in the method of Judson et al. 
It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method shown by Sanborn et al. to have reconstructed a haplotype with loci from the CYP2D6 gene, as shown by Judson et al. ([0246]; FIG. 2). One of ordinary skill in the art would have been motivated to modify the transcriptomic data for a gene of Sanborn et al. to have been from the CYP2D6 gene in order to determine haplotype information known to play a role in a patient’s response to a large variety of drugs, as shown by Judson et al. ([0008]; [0246]), and thus obtaining useful information for prescribing the best available drug and/or dose to a patient. This modification would have had a reasonable expectation of success because Sanborn et al. also shows utilizing the sequencing analysis to predict a patient’s response to treatment ([0020]). Therefore, the invention is prima facie obvious.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sanborn et al. in view of Judson et al., as applied to claim 1 above, and further in view of Castel (phASER: Long range phasing and haplotype expression from RNA sequencing, 2016, bioRxiv 039529, pg. 1-16).
Regarding claim 4, Sanborn et al. in view of Judson et al., as applied to claim 1 above, does not show the first and second loci are at least 300 bp apart. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Castel et al.
Castel et al. discloses a method for haplotype phasing genetic variants in the same gene using RNA-sequencing (Abstract), which includes phasing variants in the same gene up to hundreds of kilobases away (i.e. at least 300 bp) (Abstract; Figure S3 C). Castel et al. further shows phasing over longer distances allows for more accurate phasing of rare and de novo variants, leading to changes in the interpretation of these haplotypes, which is important for the clinical interpretation of the genome (Abstract; pg. 2, para. 1; pg. 4, para. 2).
It would have been prima facie obvious to one of ordinary skill in the art, to have modified the method made obvious by Sanborn et al. in view of Judson et al. to have utilized transcriptomic data for a first and second loci that are at least 300 bp apart for determining a haplotype, as shown by Castel et al. (Abstract; Figure S3 C). One of ordinary skill in the art would have been motivated to modify the first and second loci of Sanborn et al. in view of Judson et al. to be at least 300 bp part in order to allow for more accurate phasing of rare and de novo variants, thus aiding in the clinical interpretation of the genome, as shown by Castel et al. (Abstract; pg. 2, para. 1; pg. 4, para. 2), given Judson et al. shows interpreting haplotype information to predict a patient’s drug response ([0024]). This modification would have had a reasonable expectation of success because Sanborn et al. shows the method can involve determining haplotypes from RNA or transcriptome sequence data (Abstract; [0009]; [0105]), and the method of Castel et al. also relies on RNA-seq data (i.e. RNA sequence data) (Abstract). Therefore, the invention is prima facie obvious.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sanborn et al. in view of Judson et al. as applied to claims 1-2 and 8 above, and further in view of Hicks (Integrating pharmacogenomics into electronic health record with clinical decision support, 2016, 73(23), Am J Health Syst Pharm., 73(23), pg. 1967-1976).
Regarding claim 7, Sanborn does not show adjusting a recommended dose and schedule of the cancer therapy based on the expected effectiveness. However, this limitation was known in the art before the effective filing date of the claimed invention, as shown by Judson et al. and Hicks et al. 
Regarding claim 9, Sanborn et al. in view of Judson et al., as applied to claims 1-2 and 8 above, does not show generating or updating the patient’s record with the allele fraction information and the tumor-specific allele fraction information. However, this limitation was known in the art, before the effective filing date, as shown by Hicks et al.
Regarding claim 7, Judson et al. discloses a method for using an individual’s gene haplotype information to predict an individual’s clinical response to a treatment (Abstract), including predicting a patient’s survival for a particular cancer treatment (i.e. inferring an expected effectiveness of a cancer therapy for the haplotype) ([0389]) and that this information can be used to determine a correct drug dose to give a patient, relative to a standard dose (i.e. an adjusted recommended dose) ([0009]; [0023]). Judson et al. further shows that a major reason people respond to drugs differently is due to different forms or proteins that interact with the drug ([0014]), and thus knowing the typical responses for people with particular haplotypes allows for the prediction of how an individual will respond to a drug, which allows for the best available drug and/or dose to be prescribed to a patient immediately rather than relying on trial and error ([0020]).
Further regarding claim 7, while Judson et al. does not explicitly disclose adjusting a schedule of the cancer therapy in addition to the dose, Hicks et al. overviews the integration of pharmacogenomics into electronic health records (Abstract), and shows adjusting a standard dos and scheduled of a drug with a reduced dose based on an expected increase in adverse events (i.e. a reduced expected effectiveness) of a drug determined from pharmacogenetic testing (Figure 3, e.g. phenotype adjusted dose, 200 mg PO Q12H, wherein Q12H corresponds to the drug schedule). Hicks et al. further shows prescribing the most appropriate drug, which includes a dose and schedule, based on the genetic profile of a patient limits the occurrence of side effects (Figure 3; pg. 3, para. 4).
Regarding claim 9, Hicks et al. overviews the integration of pharmacogenomics into electronic health records (Abstract), and shows storing genetic results from pharmacogenetic tests in an electronic health record (HER) of a patient (Figure 2). Hicks further shows pharmacogenetic test results have clinical utility throughout a patient’s life and can influence drug selection and dosing years later to optimize drug therapy, and the use of EHRs provides a solution to the challenge of clinicians to remember previous pharmacogenetic test results (pg. 2, para. 2).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method shown by Sanborn et al. to have utilized the reconstructed haplotypes to have inferred an expected effectiveness of the cancer therapy and adjusted a recommended dose of the cancer therapy based on the expected effectiveness, as shown by Judson (Abstract; [0023]; [0389]). One of ordinary skill in the art would have been motivated combine the method of Sanborn et al. with the method of Judson et al. to allow for the best available drug and/or dose to be prescribed to a patient immediately, instead of relying on trial and error, as shown by Judson et al. ([0020]). This modification would have had a reasonable expectation of success because Sanborn et al. discloses constructing tumor haplotypes ([0105]) and generating a patient-specific record comprising a prescription ([0020]). 
It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Sanborn et al. and Judson et al. to have adjusted a recommended schedule of the therapy, in addition to the dose, as shown by Hicks et al (Figure 3). One of ordinary skill in the art would have been motivated to combine the methods of Sanborn et al. and Judson et al. with the method of Hicks et al. in order to ensure the most appropriate drug, including dose and schedule, is prescribed to a patient, thus limiting the occurrence of side effects in the patient (Figure 3; pg. 3, para. 4). This modification would have had a reasonable expectation of success because Hicks et al. also shows haplotype information can be used to make the therapeutic recommendation (Figure 1) and Sanborn et al. discloses generating a patient-specific record comprising a prescription, which would include both a dose and schedule ([0020]). It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method made obvious by Sanborn et al. in view of Judson et al., as applied to claims 1-2 and 8 above, to have stored the determined allele fraction information from the healthy tissue and the allele fraction information of the tumor of Sanborn et al. in an electronic health record, as shown by Hicks et al (pg. 2, para. 2; Figure 2). One of ordinary skill in the art would have been motivated to store the allele fraction information of Sanborn et al. according to the method of Hicks et al. in order to allow a clinician to access previous genetic test results at a later time, facilitating the optimization of drug selection and dosing for the patient years after the genetic test, as shown by Hicks et al. (pg. 2, para. 2), given Sanborn et al. also discloses the allele fraction information can be used to determine a prescription for the patient ([0020]). This modification would have had a reasonable expectation of success because Sanborn et al. also discloses generating a patient record capable of storing information (([0022]). 
Therefore, the invention is prima facie obvious.

Claims 11-12, 13, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sanborn et al. (US 2012/0059670 A1; cited in IDS filed 15 Oct. 2018) in view of Judson et al. (US 2005/0191731 A1; cited in IDS filed 15 Oct. 2018) and Hicks (Integrating pharmacogenomics into electronic health record with clinical decision support, 2016, 73(23), Am J Health Syst Pharm., 73(23), pg. 1967-1976).
Regarding claim 11 Sanborn et al. discloses receiving tumor sequencing data from mRNA (i.e. transcriptomics data) ([0009], e.g. sequence strings can represent a transcriptome; [0065]; [0105; [0119-[0120]), which comprises allele read counts at a plurality of heterozygous sites (i.e. a first and second loci) (FIG. 2), which can be from the same gene ([0015]; [0120]), wherein the heterozygous sites were determined via a variant calling algorithm (e.g. the heterozygous sites correspond to single nucleotide variations ([0104]; FIG. 2).
Sanborn discloses using the allele read counts at the heterozygous loci to construct the haplotype present in the tumor (i.e. a haplotype of the first and second RNA loci)   ([0105]).
Sanborn et al. discloses generating a patient-specific record comprising a prediction of treatment outcome ([0022]).
Regarding claim 12, Sanborn discloses the sequencing data comprising the allele read counts is from a tumor ([0105]).
Regarding claim 15, as discussed above in claim interpretation the limitation of claim 15 is not required within the broadest reasonable interpretation of the claim because the condition precedent of the allele fractions of the first and second loci having the first and second nucleotide variations differ by less than 10% have not been met. Therefore, claim 15 is rejected for the same reasons discussed above for claim 11.
Regarding claim 16, Sanborn et al. further discloses the allele-specific copy number is calculated for each of the heterozygous sites ( [0102]-[0104]). 
Sanborn et al. discloses using the allele-specific copy number to identify amplifications or deletions specific to an allele of the heterozygous loci (i.e. at least one of the first and second loci) ([0103]).
Sanborn et al. discloses generating a patient-specific record comprising a prescription (i.e. a dose and schedule) and prediction of treatment outcome based on the sequence analysis, which includes the amplification information ([0009]; [0015], e.g. the differential sequence object used to predict treatment outcome includes gene copy number; [0019]; [0022]; [0102]-[0104]; claim 28 and 35).
Regarding claim 17, Sanborn et al. further discloses the transcriptomics data comprises allele count information from a matched normal sample of the patient (FIG. 1-2).
Regarding claim 20, as discussed above in claim interpretation, the limitation only serves to define the process in which the cancer therapy was previously determined, but a step of identifying the cancer therapy is not required within the broadest reasonable interpretation of the claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113 I. In this case, given Sanborn et al. discloses generating a treatment recommendation for cancer (Abstract; [0022]), the cancer treatment is the same as a cancer treatment identified by a pathway analysis (i.e. they are both cancer treatments).

Sanborn et al. does not show the following limitations:
Regarding claim 11, Sanborn et al. does not show that the prediction of treatment outcome is for the determined haplotype. However, this limitation was known in the art, before the effective filing date, as shown by Judson et al.
Further regarding claim 11, Sanborn does not show adjusting a recommended dose and schedule of the cancer therapy based on the expected effectiveness. However, this limitation was known in the art before the effective filing date of the claimed invention, as shown by Judson et al. and Hicks et al. 
Regarding claim 13, Sanborn et al. does not disclose the gene is one of CYP3A5, CYP2D6, TPMT, F5, DPYD, G6PD, and NUDT15. However, this limitation was known in the art, before the effective filing date, as shown by Judson et al.
Regarding claim 16, Sanborn et al. does not explicitly show the generated prescription (i.e. dose and schedule of a drug) is adjusted based on the predicted treatment outcome. However, Sanborn et al. discloses the method can be used to monitor a patient’s RNA during a clinical treatment regime (Abstract; [0074]), such that the generated prescription (i.e. dose and schedule) and prediction of treatment outcome based on the amplification information could be repeated over several time points, thus generating an adjusted prescription. Furthermore, adjusting a drug based on a predicted treatment outcome was known in the art, before the effective filing date of the claimed invention, as shown by Judson et al.
Regarding claim 11, Judson et al. discloses a method for using an individual’s gene haplotype information to predict an individual’s clinical response to a treatment (Abstract), including predicting a patient’s survival for a particular cancer treatment (i.e. inferring an expected effectiveness of a cancer therapy for the haplotype) ([0389]) and that this information can be used to determine a correct drug dose to give a patient, relative to a standard dose (i.e. an adjusted recommended dose) ([0009]; [0023]). Judson et al. further shows that a major reason people respond to drugs differently is due to different forms or proteins that interact with the drug ([0014]), and thus knowing the typical responses for people with particular haplotypes allows for the prediction of how an individual will respond to a drug, which allows for the best available drug and/or dose to be prescribed to a patient immediately rather than relying on trial and error ([0020]).
Further regarding claim 11, while Judson et al. does not explicitly disclose adjusting a schedule of the cancer therapy in addition to the dose, Hicks et al. overviews the integration of pharmacogenomics into electronic health records (Abstract), and shows adjusting a standard dos and scheduled of a drug with a reduced dose based on an expected increase in adverse events (i.e. a reduced expected effectiveness) of a drug determined from pharmacogenetic testing (Figure 3, e.g. phenotype adjusted dose, 200 mg PO Q12H, wherein Q12H corresponds to the drug schedule). Hicks et al. further shows prescribing the most appropriate drug, which includes a dose and schedule, based on the genetic profile of a patient limits the occurrence of side effects (Figure 3; pg. 3, para. 4).
Regarding claim 13, Judson et al. further discloses the haplotypes may be determined for the gene CYP2D6 ([0246]; FIG. 2). Judson et al. further discloses that polymorphisms of CYP2D6 may contribute to the response to a drug ([0246]) and is involved in the metabolism of at least 20% of all commonly prescribed drugs ([0008]).
Regarding claim 16, Judson et al. discloses correlating molecular level information with clinical outcomes, including a response to a particular drug, using these correlations to predict an individual’s response to treatment ([0024]), and then using this prediction to determine a correct drug dose to give a patient ([0023]). Judson et al. further shows using predicted treatment outcome information to determine correct doses to give to a patient reduces the number of adverse reactions in the patient ([0020]; [0023]-[0024]).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method shown by Sanborn et al. to have utilized the reconstructed haplotypes to have inferred an expected effectiveness of the cancer therapy and adjusted a recommended dose of the cancer therapy based on the expected effectiveness, as shown by Judson (Abstract; [0023]; [0389]). One of ordinary skill in the art would have been motivated combine the method of Sanborn et al. with the method of Judson et al. to allow for the best available drug and/or dose to be prescribed to a patient immediately, instead of relying on trial and error, as shown by Judson et al. ([0020]). This modification would have had a reasonable expectation of success because Sanborn et al. discloses constructing tumor haplotypes ([0105]) and generating a patient-specific record comprising a prescription ([0020]). 
It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Sanborn et al. and Judson et al. to have adjusted a recommended schedule of the therapy, in addition to the dose, as shown by Hicks et al. (Figure 3). One of ordinary skill in the art would have been motivated to combine the methods of Sanborn et al. and Judson et al. with the method of Hicks et al. in order to ensure the most appropriate drug, including dose and schedule, is prescribed to a patient, thus limiting the occurrence of side effects in the patient (Figure 3; pg. 3, para. 4). This modification would have had a reasonable expectation of success because Hicks et al. also shows haplotype information can be used to make the therapeutic recommendation (Figure 1) and Sanborn et al. discloses generating a patient-specific record comprising a prescription, which would include both a dose and schedule ([0020]). 
It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method shown by Sanborn et al. to have reconstructed a haplotype with loci from the CYP2D6 gene, as shown by Judson et al. ([0246]; FIG. 2). One of ordinary skill in the art would have been motivated to modify the transcriptomic data for a gene of Sanborn et al. to have been from the CYP2D6 gene in order to determine haplotype information known to play a role in a patient’s response to a large variety of drugs, as shown by Judson et al. ([0008]; [0246]), and thus obtaining useful information for prescribing the best available drug and/or dose to a patient. This modification would have had a reasonable expectation of success because Sanborn et al. also shows utilizing the sequencing analysis to predict a patient’s response to treatment ([0020]). 
It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method shown by Sanborn et al. to have adjusted the prescription (i.e. dose and schedule) based on a predicted treatment outcome, as shown by Judson ([0023]-[0024]), thus resulting in an adjusted recommended dose and schedule of the cancer therapy using the amplification information of Sanborn et al. in relation to the expected effectiveness of the therapy. One of ordinary skill in the art would have been motivated to combine the methods predicting a prescription and treatment outcome based on amplification information of Sanborn et al. with the method of adjusting a treatment based on a predicted treatment outcome of Judson et al. in order to reduce the number of adverse reactions from the drug in the patient, as shown by Judson et al. ([0020]). This modification would have had a reasonable expectation of success, because Sanborn et al. discloses that amplification information can be used to determine prescriptions and predict treatment outcomes ([0015]; [0020]).
Therefore, the invention is prima facie obvious. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sanborn et al. in view of Judson et al. and Hicks et al., as applied to claim 11 above, and further in view of Castel (phASER: Long range phasing and haplotype expression from RNA sequencing, 2016, bioRxiv 039529, pg. 1-16).
Regarding claim 14, Sanborn et al. in view of Judson et al. and Hicks et al., as applied to claim 11 above, does not show the first and second loci are at least 300 bp apart. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Castel et al.
Castel et al. discloses a method for haplotype phasing genetic variants in the same gene using RNA-sequencing (Abstract), which includes phasing variants in the same gene up to hundreds of kilobases away (i.e. at least 300 bp) (Abstract; Figure S3 C). Castel et al. further shows phasing over longer distances allows for more accurate phasing of rare and de novo variants, leading to changes in the interpretation of these haplotypes, which is important for the clinical interpretation of the genome (Abstract; pg. 2, para. 1; pg. 4, para. 2).
It would have been prima facie obvious to one of ordinary skill in the art, to have modified the method made obvious by Sanborn et al. in view of Judson et al. and Hicks et al. to have utilized transcriptomic data for a first and second loci that are at least bp apart for determining a haplotype, as shown by Castel et al. (Abstract; Figure S3 C). One of ordinary skill in the art would have been motivated to modify the first and second loci of Sanborn et al. in view of Judson et al. to be at least 300 bp part in order to allow for more accurate phasing of rare and de novo variants, thus aiding in the clinical interpretation of the genome, as shown by Castel et al. (Abstract; pg. 2, para. 1; pg. 4, para. 2), given Judson et al. shows interpreting haplotype information to predict a patient’s drug response ([0024]). This modification would have had a reasonable expectation of success because Sanborn et al. shows the method can involve determining haplotypes from RNA or transcriptome sequence data (Abstract; [0009]; [0105]), and the method of Castel et al. also relies on RNA-seq data (i.e. RNA sequence data) (Abstract). Therefore, the invention is prima facie obvious.

Claims 10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sanborn et al. in view of Judson et al. and Hicks et al., as applied to claims 9 and 17 above, and further in view of Mayba et al. (MBASED: allele-specific expression detection in cancer tissues and cell lines, 2014, Genome Biology, 15:405, pg. 1-21).
Regarding claim 18, Sanborn et al. discloses utilizing the read count information for the germline (e.g. matched normal) sample to derive a second haplotype corresponding to the sequence of germline alleles ([0105]).
Sanborn shows using the read support for each of two alleles of the heterozygous loci for both the tumor and germline samples to determine allele-specific copy numbers (i.e. tumor-specific allele fraction information) ([0104]).
Regarding claims 10 and 18, Sanborn et al. in view of Judson et al. and Hicks et al., make obvious adjusting a recommended dose and schedule of the cancer therapy based on an expected effectiveness of the cancer therapy, as discussed above with respect to claim 11.

Sanborn et al. in view of Judson et al. and Hicks et al., as applied to claims 9 and 17 above, do not show the following limitations:
Regarding claims 10 and 18, Sanborn et al. in view of Judson et al. and Hicks et al., as applied to claims 9 and 17 above, does not show adjusting the recommended dose and schedule of the cancer therapy based on a comparison of the reconstructed healthy tissue's haplotype and the tumor-specific haplotype.
Regarding claim 19, Sanborn et al. does not show generating or updating the patient's record with the allele fraction information and the tumor-specific allele fraction information. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Hicks et al. 
Regarding claims 10 and 18, Mayba et al. discloses a method for analyzing gene-level allele-specific expression using RNA-seq data (Abstract), which includes comparing the major haplotype for a tumor sample with the major haplotype for a matched normal sample to compare allele-specific expression between the two samples (pg. 2, col. 2, para. 3; pg. 3, col. 1, para. 2 to col. 2, para. 1; Figure 1). Mayba et al. further discloses that based on the comparison, while most allele-specific expression in normal samples is retained in the tumor, a large fraction of the allele-specific expression in the tumors developed during tumorigenesis (pg. 7,col. 2, para. 3) and further shows this identifies potential instances of allele-specific expression contributing to cancer phenotypes (pg. 2, col. 1, para. 4).
Further regarding claim 10 and 18, while Mayba et al. does not disclose adjusting a recommended dose and schedule of the cancer therapy based on the above comparison, Judson et al. discloses the expression of particular isoforms (i.e. allele-specific expression) of a protein can be used to determine the correct drug dose to give to a patient ([0023]), and further discloses the form and expression level of a protein can be combined with clinical outcomes to determine drug doses ([0023]-[0024]). Judson et al. further discloses the method involves making informative linkages between genes, disease susceptibility, and how a patient responds to drugs ([0025]). Judson et al. further discloses the correlation can be determined by selecting a candidate gene that has a high probability of being associated with a disease of interest or known to interact to a particular drug, which are then correlated to a response to treatment ([0229]; [0236]-[0237];[0242]).
Regarding claim 19, Hicks et al. overviews the integration of pharmacogenomics into electronic health records (Abstract), and shows storing genetic results from pharmacogenetic tests in an electronic health record (HER) of a patient (Figure 2). Hicks further shows pharmacogenetic test results have clinical utility throughout a patient’s life and can influence drug selection and dosing years later to optimize drug therapy, and the use of EHRs provides a solution to the challenge of clinicians to remember previous pharmacogenetic test results (pg. 2, para. 2).

It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method made obvious by Sanborn et al. in view of Judson et al. and Hicks et al., as applied to claim 18 above, to have compared to healthy tissue haplotype and the tumor specific haplotype, thus determining instances of ASE contributing to cancer phenotypes, as shown by Mayba et al. (pg. 2, col. 1, para. 4; pg. 2, col. 2, para. 3; pg. 3, col. 1, para. 2 to col. 2, para. 1; Figure 1). One of ordinary skill in the art would have been motivated to combine the method made obvious by Sanborn et al. in view of Judson et al. and Hicks et al. with the methods of comparing normal and tumor haplotypes of Mayba et al. in order to identify potential instances of gene-level allele-specific expression contributing to cancer phenotypes, as shown by Mayba et al. (pg. 2, col. 1, para. 4), thus identifying candidate genes associated with cancer that can be analyzed to determine their correlation with treatment response, as shown by Judson et al. ([0229]; [0236]-[0237];[0242]). This modification would have had a reasonable expectation of success because Sanborn et al. discloses determining both germline (i.e. healthy) and tumor-specific haplotypes ([0105]), and Judson et al. shows the expression of particular isoforms (i.e. allele-specific expression) of a protein can be used to determine the correct drug dose to give to a patient ([0023]) and that the form and expression level of a protein can be combined with clinical outcomes to determine drug doses ([0023]-[0024]), such that the identified genes of Mayba et al. could have been used in the method of Judson et al. 
It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the method of adjusting a recommended dose and schedule of the cancer therapy made obvious by Sanborn et al. in view of Judson et al. and Hicks et al., as applied to claim 18 above, to have been based on the identified instances of allele-specific expression in cancer determined from the comparison of the reconstructed healthy tissue haplotype and the tumor-specific haplotype in Mayba et al (pg. 2, col. 1, para. 4; pg. 2, col. 2, para. 3; pg. 3, col. 1, para. 2 to col. 2, para. 1; Figure 1). The motivation would have been to determine a corrected drug dosage to give to a patient, rather than relying on a trial and error approach to find an optimal drug ([0020]-[0023]). This modification would have had a reasonable expectation of success because Judson et al. discloses the expression of particular isoforms (i.e. allele-specific expression) of a protein can be used to determine the correct drug dose to give to a patient ([0023]) and candidate genes used in the analysis are genes likely to be associated with a particular condition ([0229]; [0236]-[0237];[0242]). 
It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method made of Sanborn et al. to have stored the determined allele fraction information from the healthy tissue and the allele fraction information of the tumor of Sanborn et al. in an electronic health record, as shown by Hicks et al (pg. 2, para. 2; Figure 2). One of ordinary skill in the art would have been motivated to store the allele fraction information of Sanborn et al. according to the method of Hicks et al. in order to allow a clinician to access previous genetic test results at a later time, facilitating the optimization of drug selection and dosing for the patient years after the genetic test, as shown by Hicks et al. (pg. 2, para. 2), given Sanborn et al. also discloses the allele fraction information can be used to determine a prescription for the patient ([0020]). This modification would have had a reasonable expectation of success because Sanborn et al. also discloses generating a patient record capable of storing information (([0022]).
Therefore, the invention is prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 8-12 and 14-19 of copending Application No. 16/420,040 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding instant claim 1, reference claim 1 shows obtaining whole exome sequencing data (i.e. transcriptomic data) comprising allele fraction information of first and second loci of an RNA molecule transcribed from a gene, wherein the first and second loci have first and second single nucleotide variations, respectively.
Reference claim 1 shows using allele fraction information to reconstruct a haplotype of the first and second RNA loci.
Regarding instant claim 2, reference claim 1 shows the allele fraction information is derived from a tumor sample.
Regarding instant claim 3, reference claim 2 shows the limitation of instant claim 3.
Regarding instant claim 4, reference claim 11 shows obtaining the patient’s whole exome sequencing data (i.e. transcriptomics data) comprising allele fraction information of first and second RNA loci of an RNA molecule transcribed from a gene, wherein the first and second loci have first and second nucleotide variations, respectively.
Further regarding instant claim 4, reference claim 14 shows the first and second loci are at least 300 bp apart.
Regarding instant claim 5, reference claim 4 shows the limitation of instant claim 5.
Regarding instant claim 6, reference claim 5 shows the limitations of instant claim 6.
Regarding instant claim 7, reference claim 6 shows the limitations of instant claim 7.
Regarding instant claim 8, reference claim 1 shows the whole-exome sequencing data (i.e. the transcriptomic data) comprises allele fraction information from a matched normal (i.e. a healthy) sample of the patient.
Regarding instant claim 9, reference claim 8 shows the limitations of instant claim 9.
Regarding instant claim 10, reference claim 9 shows the limitations of instant claim 10.
Regarding instant claim 11, reference claim 10 shows obtaining the patient's transcriptomics data comprising allele fraction information of first and second loci of an RNA molecule transcribed from a gene, wherein the first and second loci have first and second single nucleotide variations, respectively.
Reference claim 10 shows using allele fraction information to reconstruct a haplotype of the first and second RNA loci.
Reference claim 10 shows inferring an expected effectiveness of a cancer therapy for the haplotype and adjusting a recommended dose and schedule of the cancer therapy based on the expected effectiveness.
Regarding instant claim 12, reference claim 11 shows the limitation of instant claim 12.
Regarding instant claim 13, reference claim 12 shows the limitation of instant claim 13.
Regarding instant claim 14, reference claim 14 shows the limitation of instant claim 14.
Regarding instant claim 15, reference claim 1 shows obtaining whole exome sequencing data (i.e. transcriptomic data) comprising allele fraction information of first and second loci of an RNA molecule transcribed from a gene, wherein the first and second loci have first and second single nucleotide variations, respectively.
Reference claim 1 shows using allele fraction information to reconstruct a haplotype of the first and second RNA loci.
Reference claim 1 shows determining (i.e. inferring) an expectedness of the cancer therapy based on the determined haplotype.
Reference claim 4 shows the haplotype is reconstructed to have the first and second 
nucleotide variations in an allele of the gene when the allele fractions of the first and second loci having the first and second nucleotide variations differ less than 10%.
Regarding instant claim 16, reference claim 15 shows the limitation of instant claim 16.
Regarding instant claim 17, reference claim 16 shows the limitation of instant claim 17.
Regarding instant claim 18, reference claim 17 shows the limitation of instant claim 18.
Regarding instant claim 19, reference claim 18 shows the limitation of instant claim 19.
Regarding instant claim 20, reference claim 19 shows the limitation of instant claim 20.

The reference claims do not show the following limitations:
Regarding instant claims 1 and 4, the reference claims do not explicitly show generating or updating the patient's record with the reconstructed haplotype in relation to an expected effectiveness of the cancer therapy.
However, reference claim 1 shows determining the effectiveness of the cancer therapy based on a prediction gene function determined based on the reconstructed haplotype (i.e. the reconstructed haplotype in relation to an expected effectiveness of the cancer therapy). Furthermore, reference claim 5 shows updating a patient’s record with amplification information of the gene in relation to the expected effectiveness of a cancer therapy.
Regarding instant claim 15, reference claims 1 and 4 do not show adjusting a recommended dose and schedule of the cancer therapy based on the expected effectiveness. However, this limitation is shown in the embodiment of reference claim 6, which shows adjusting a recommended dose and schedule of the cancer therapy based on the expected effectiveness.
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of reference claims 1 and 14 to have stored the effectiveness of the cancer therapy determined based on the reconstructed haplotype, as shown by reference claim 1 to have been stored in a patient record, as shown by reference claim 5. The motivation would have been the combining prior art elements of the determined effectiveness of the cancer therapy with the patient record of claim 5 according to known methods of updating patient records with information, as shown by claim 5. One of ordinary skill in the art would have recognized that the results of the combination would have predictably resulted in a patient record comprising the determined effectiveness of the cancer treatment and that the function of the patient record and determined effectiveness would have the same functions in combination as they did separately (e.g. as a data record for a patient and data indicating the effectiveness of treatment). 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the method of reference claims 1 and 4 to have adjusted a recommended dose and schedule of the cancer therapy based on the expected effectiveness, as shown by reference claim 6. The motivation would have been applying the known technique of adjusting a dose and schedule of the cancer therapy to the known method of reference claims 1 and 4, thus resulting in an improved method that results in an adjusted dose and schedule of cancer therapy based on the determined effectiveness of the cancer therapy. One of ordinary skill in the art would have recognized that applying the known technique of adjusting a dose and schedule of a cancer therapy would have yielded the predictable result of a change in a dose and schedule of the therapy, thus resulting in an improved method that applies the determined effectiveness of the cancer therapy to adjust a dose and schedule of the therapy. Therefore, the invention is prima facie obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.M./Examiner, Art Unit 1631                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631